USDC IN/ND case 2:20-cv-00189-TLS-JEM document 24 filed 11/20/20 page 1 of 2


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

    BRADLEY A. STEPHENS,

                         Plaintiff,

                         v.                                CAUSE NO.: 2:20-CV-189-TLS-JEM

    AFZAL J. MALIK, et al.,

                         Defendants.

                                                ORDER

         This matter is before the Court on the Stipulation of Dismissal with Prejudice [ECF No.

23], filed on November 6, 2020, filed by Defendant Afzal J. Malik.

         The Stipulation is signed by counsel for the Plaintiff and for Defendants Afzal J. Malik

and Prime Health Care. The Stipulation asks the Court to enter a Stipulated Order1 agreed to by

the Parties in settlement of all claims and causes of action relating to this litigation.

         Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Plaintiff in an action may

dismiss that action by filing a stipulation of dismissal signed by all parties who have appeared.

The Stipulation in question is not signed by the United States of America, a party who has

appeared. However, under Rule 41(a)(1)(A)(i), the Plaintiff can dismiss this action by filing a

“notice of dismissal before the opposing party serves either an answer or a motion for summary

judgment.” As none of the Defendants have filed an answer or motion for summary judgment in

this action and the Plaintiff’s counsel has signed the Stipulation moving the Court to dismiss this

action, the Court construes the Stipulation as a notice of dismissal by the Plaintiff pursuant to




1
  The Stipulation also mentions that a proposed stipulated order is being submitted concurrently; however,
the Court did not receive a proposed order.
USDC IN/ND case 2:20-cv-00189-TLS-JEM document 24 filed 11/20/20 page 2 of 2


Rule 41(a)(1)(A)(i). As “with prejudice” is part of the Stipulation, the dismissal is as well. See

Fed. R. Civ. P. 41(a)(1)(B).

       Thus, this matter is DISMISSED with prejudice pursuant to Rule 41(a)(1)(A)(i) as a

result of the Stipulation of Dismissal with Prejudice [ECF No. 23].

       SO ORDERED on November 20, 2020.

                                              s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT
